Citation Nr: 0708637	
Decision Date: 03/23/07    Archive Date: 04/09/07	

DOCKET NO.  03-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg, claimed as secondary to an 
inservice low back injury. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for a disorder 
characterized as "tremors" (manifested by uncontrolled 
tremors, perineal spasms, proctodynia and light-headedness), 
claimed as secondary to a service-connected perineal scar as 
the residual of laceration. 

5.  Entitlement to an increased (compensable) evaluation for 
the residuals of fracture of the right second toe. 

6.  Entitlement to an increased (compensable) evaluation for 
the residuals of fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal of April and May 2002 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a rating decision of May 1975, of which the veteran was 
notified that same month, the RO denied entitlement to 
service connection for a low back disorder, specifically, 
spondylolysis and spina bifida occulta.  The veteran voiced 
no disagreement with that determination, which has now become 
final.  Since the time of the May 1975 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence new but not 
material, and the current appeal ensued.

During the course of an RO hearing in August 2003, the 
veteran withdrew from consideration the issue of service 
connection for the residuals of left arm surgery.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.

The Board further notes that, based on the veteran's 
testimony at the time of the aforementioned hearing, it would 
appear that he currently seeks service connection for scars 
of his left lower leg.  Inasmuch as that issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification and, if necessary, appropriate 
action.

Finally, for reasons which will become apparent, the appeal 
as to the issues of increased ratings for the veteran's 
service-connected residuals of fracture of the right second 
toe and left fifth toe, and service connection for low back 
disability and peripheral neuropathy, are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In a rating decision of May 1975, the RO denied 
entitlement to service connection for a low back disorder 
diagnosed as spondylolysis and spina bifida occulta, 
including a finding that spondylolisthesis was not 
substantiated by x-ray examination.

2.  Evidence submitted since the time of the RO's May 1975 
decision is new and material as it includes competent 
evidence of spondylolisthesis when, considered in connection 
with the evidence previously submitted, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

3.  Hepatitis C is not shown to have been present in service 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.

4.  The preponderance of the evidence demonstrates that a 
disorder claimed as episodes of uncontrolled tremors, 
perineal spasms, proctodynia and light-headedness first 
manifested after service and/or is not causally related to 
service or service connected disability. 


CONCLUSIONS OF LAW

1.  The RO rating decision of May 1975 denying the veteran's 
claim for service connection for a low back disorder is 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1974).

2.  Evidence submitted since the RO denied entitlement to 
service connection for a low back disorder in May 1975 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

3.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  A disorder claimed as tremors (manifested by uncontrolled 
tremors, perineal spasms, proctodynia and light-headedness) 
was not incurred in or aggravated by active military service 
and is not proximately due to service connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (a)(2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of January 2002, May 
2005 and March 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  
A March 2006 RO letter advised the veteran of the downstream 
issues of establishing a disability rating and effective date 
of award.  The claim was subsequently readjudicated in a 
November 2006 Supplemental Statement of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, various statements from a number of the 
veteran's associates, and the transcript of an RO hearing in 
August 2003.  Examination was obtained to determine the 
nature and etiology of the veteran's claimed "tremor" 
disability.  As there is no competent evidence of an in-
service risk factor for contracting hepatitis C, and evidence 
of a civilian risk factor of blood transfusion of record, 
there is no duty to obtain medical opinion with respect to 
the claim of service connection for hepatitis C.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp .v. Lydall, Inc., 159 F.3d, 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an August 2003 RO 
hearing; VA and private medical records; VA and private 
examination reports; and various statements from the 
veteran's colleagues.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F. 3d. 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a low 
back disorder and  peripheral neuropathy, as well as 
hepatitis C and a disorder characterized by "tremors."  In 
pertinent part, it is argued that the veteran's low back 
disorder had its origin as the result of a motor vehicle 
accident in service.  The veteran further argues that his 
peripheral neuropathy of the left leg is, in fact, causally 
related to the aforementioned low back disability.  According 
to the veteran, his hepatitis C is the result of blood 
transfusions administered at the time of his inservice 
automobile accident, or, in the alternative, the result of 
inservice airgun inoculations.  Finally, it is contended that 
the veteran's "tremors" are causally related to his service-
connected perineal scar.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime military service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).  A chronic disease, such as 
arthritis, which manifests itself to a degree of 10 percent 
or more within one year from separation from active service 
may be service connected even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2006).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between a claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Notably, VA 
amended 38 C.F.R. § 3.310, effective October 10, 2006, to add 
an additional section to incorporate the holding in Allen.  
71 Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  Absent a causal relationship between 
the claimed disability and a service connected disability, 
these provisions do not apply.

Where a claim for service connection has been previously 
denied, and that decision has become final, the claim can be 
reopened and reconsidered only where new and material 
evidence has been presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously-denied claim for service connection 
for a low back disability was filed in July 2001, and, as 
such, the prior version of 38 C.F.R. § 3.156(a) applies to 
his claim.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

Evidence considered to be "new" if it was not previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in conjunction with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  In 
addition, new evidence maybe found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior RO decision in May 1975, the 
evidence of record included the veteran's service medical 
records as well as the report of a VA general medical 
examination.  Those records showed that, in January 1974, the 
veteran was involved in an automobile accident, at which time 
he sustained a fracture of his right wrist and left fifth 
toe, as well as an injury to the groin.  Somewhat later, in 
October 1974, the veteran was heard to complain of low back 
pain of 3 weeks' duration.  The diagnosis at the time was 
back sprain.  X-ray examination was reported as showing 
spondylolisthesis and spondylosis with spina bifida, a disc 
defect at the upper lumbar vertebral area and some wedging.  
An orthopedic consultation referral reported provisional 
diagnoses of (1) spondylosis; (2) spondylolisthesis; (3) disc 
disease; and (4) spina bifida.  VA medical examination in 
January 1975 resulted in diagnoses of spondylosis, 
spondylolisthesis and spina bifida disc disease.  However, x-
ray examination only reported spondylolysis at L5 with 
minimal spina bifida occulta at S1.  Based on such evidence, 
the RO denied entitlement to service connection for a low 
back disability, specifically, spondylolysis and spina bifida 
occulta, on the basis that such disability was a 
constitutional and/or developmental abnormality, and "not a 
disability under the law."  See 38 C.F.R. § §3.303(c) (2006).  
The RO also held that the diagnosis of spondylolisthesis was 
not substantiated by current VA x-rays.  That determination 
is now final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1974).

Evidence submitted since the time of the May 1975 decision 
includes a March 1977 x-ray examination report interpreted as 
showing degenerative disc disease at L4-5, bilateral pars 
interarticular defect at the level of L5 with associated 1st 
spondylolisthesis and spina bifida occulta at S1.  This 
previously unconsidered evidence is material to an 
unestablished fact at the time of the May 1975 rating 
decision; whether x-ray examination substantiated a diagnosis 
of spondylolisthesis.  This evidence, when considered in 
conjunction with the service medical records also indicating 
a possible diagnosis of spondylolisthesis, is so significant 
that it requires consideration in order to fairly decide the 
merits of the veteran's current claim.  The claim, therefore, 
is reopened.  As addressed in the remand below, a review of 
the claim on the merits is deferred pending additional 
development.

Turning to the issues of service connection for hepatitis C 
and "tremors," the Board notes that service medical records 
are negative for any of these disabilities.  In December 
1973, the veteran was involved in a motor vehicle accident 
that included an injury to the groin with a perineal scar as 
a residual of laceration.  There is no in-service treatment 
for hepatitis C and "tremors."  As of the time of a service 
separation examination in October 1974, the veteran's abdomen 
and viscera were within normal limits, as was a neurological 
evaluation.  Significantly, at the time of separation, no 
pertinent diagnoses were noted.  A VA general medical 
examination conducted in January 1975, shortly following the 
veteran's discharge from service, was similarly negative for 
evidence of any of the disabilities at issue.

In point of fact, the earliest clinical indication of the 
presence of hepatitis C is revealed by a statement from one 
of the veteran's private physicians dated in April 2002, at 
which time it was noted that the veteran had been diagnosed 
with hepatitis C in 1999, almost 25 years following his 
discharge from service.

The veteran has argued that he has hepatitis C as the result 
of transfusions he was given in service, or, in the 
alternative, inservice airgun inoculations.  However, during 
a period of private hospitalization in April 2001, it was 
noted that the veteran's hepatitis C was "presumably" the 
result of blood transfusions administered during the course 
of surgical intervention for a bleeding ulcer "in the 1970s."  
While it is true that, based on the evidence of record, the 
veteran served on active duty from November 1972 to October 
1974, there is no indication that, at any time during that 
period, he suffered from bleeding ulcers, or received blood 
transfusions.  To date, there exists no evidence that the 
veteran's hepatitis C is in any way the result of an incident 
or incidents of his period of active military service.  
Accordingly, service connection for that disability must be 
denied.

As noted above, the veteran's service medical records show no 
evidence of a diagnosis of or treatment for a disorder 
characterized by "tremors" (manifested by uncontrolled 
tremors, perineal spasms, proctodynia and light-headedness).  
A June 2002 private medical statement reported as follows:

I have been asked to write a statement concerning 
a perineal scar on my patient, [the veteran].  I 
can verify that the patient has an approximately 
4 cm scar in the perineal area from the base of 
his scrotum to the perianal region.  The patient 
also gives a history that this was due to a motor 
vehicle accident many years ago.  The patient 
also gives history of intermittent perineal 
muscular spasm and pain (proctodynia) in that 
area of the injury.  Over the last few years it 
has decreased to maybe 3 or 4 times a year...

In September 2006, the veteran underwent VA examination based 
upon review of his claims folder.  The veteran reported a 
history of attacks of perineal spasms and headaches since 
1973.  Examination showed a non-tender scar in the perineum 
in the medial raphe measuring about 4.0 cm x .1 cm.  There 
were no abnormalities associated with the scar.  The veteran 
had normal examinations of his neurologic system, rectal 
sphincter tone, and anal reflex.  The examiner was unable to 
find any underlying pathology to render a diagnosis.  The 
examiner also provided the following opinion:

The VA has asked the question "THE VETERAN ALSO 
NOTES COMPLAINTS OF SHORT EPISODES OF 
UNCONTROLLED TREMORS AND LIGHT-HEADEDNESS.  ARE 
THESE SYMPTOMS AT LEAST AS LIKELY AS NOT A 
FEATURE OF PERINEAL SCAR?  In response, the 
claimant experiences a series of acute 
discomforts originating from the perineal region 
that occur unpredictably, paroxysmally, and are 
momentarily incapacitating.  There are however 
unassociated with actual sphincter dysfunction.  
For example, he does not become incontinent of 
either urine or stool.  His physical exam finds 
normal anal reflexes and absence of demonstrable 
tenderness or spasm triggered by rectal exam.  
His lower extremity reflexes and the remainder of 
the entire neurologic exam are BR is thus less 
likely as not that his complaints of tremors and 
light-headedness are caused by his perineal scar.

The Board finds that the September 2006 VA opinion holds the 
greatest probative value in this case.  This opinion was 
based upon examination of the veteran and actual review of 
the claims folder.  The examiner could find no underlying 
pathology for the veteran's claimed episodes of "tremors" 
and found it less than likely that the symptoms of tremors 
and light-headedness were caused by the veteran's perineal 
scar.  The private medical statement holds less probative 
value as it is not based upon review of the claims folder and 
does not offer a rationale for the underlying pathology 
responsible for the veteran's complaints.

The veteran's own personal belief as to the diagnosis and 
etiology of his hepatitis C and "tremor" symptoms hold no 
probative value as he is not shown to possess the requisite 
training to speak to issues of scientific and medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).  As the preponderance of 
the evidence is against his claims, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened.  To this extent only, the appeal is 
granted.

Service connection for hepatitis C is denied.

Service connection for a disorder characterized as "tremors" 
(manifested by uncontrolled tremors, perineal spasms, 
proctodynia and light-headedness) is denied.


REMAND

As indicated above, the veteran's service medical records 
include an orthopedic referral wherein the examiner stated 
that x-ray examination showed (1) spondylosis; (2) 
spondylolisthesis; (3) disc disease; and (4) spina bifida.  
The January 1975 VA general medical examination provided 
equivocal findings as to the presence of spondylolisthesis 
and disc disease.  The March 1977 private x-ray examination 
was interpreted as showing degenerative disc disease at L4-5, 
bilateral pars interarticular defect at the level of L5 with 
associated 1st spondylolisthesis and spina bifida occulta at 
S1.  Inasmuch as a congenital defect may be capable of 
aggravation by traumatic injury, the Board requires medical 
examination and opinion in order to decide the merits of the 
claim.  38 U.S.C.A. § 5103(d) (West 2002).  See generally 
VAOPGCPREC 82-90 (July 18, 1990).  The Board will defer 
consideration of the claim of entitlement to service 
connection for peripheral neuropathy as it is claimed as 
inextricably intertwined with the claim remanded above.

In addition to the above, the veteran in this case seeks 
compensable evaluations for the service-connected residuals 
of fractures of his right second toe and left fifth toe.  In 
pertinent part, it is argued that current manifestations of 
those disabilities are more severe than presently evaluated, 
and productive of a greater degree of impairment that is 
reflected by the noncompensable evaluations now assigned.

In that regard, the Board notes that, on various occasions 
during the course of the current appeal, it has been 
specifically stated that the veteran does not suffer from 
arthritis of either his right second or left fifth toe.  In 
point of fact, as recently as March of 2002, VA radiographic 
studies indicated that the veteran exhibited 
"no...interphalangeal joint arthritis."  However, at the time 
of the aforementioned VA medical examination in September 
2006, there was noted the presence of mild degenerative joint 
disease (arthritis), specifically, of the interphalangeal and 
metatarsophalangeal joints, in both the veteran's right and 
left foot.  What is at present unclear is whether the veteran 
does, in fact, suffer from arthritis of his right second 
and/or left fifth toe, and, if so, whether that arthritis is 
causally related to his service-connected fractures.  Under 
the circumstances, the Board is of the opinion that 
additional development of the evidence is necessary prior to 
a final adjudication of the veteran's claims for increase.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Obtain complete VA clinical records 
since March 2006.

2.  Schedule the veteran for orthopedic 
examination in order to determine the 
current nature and etiology of his low 
back disorder.  The claims folder must be 
provided to the examiner for review.  
Following examination and review of the 
claims folder, the examiner should be 
requested to provide opinion on the 
following questions:
        a) what is the diagnosis, or 
diagnoses, of all currently manifested 
disabilities of the low back identifying 
whether each such diagnosis represents a 
congenital or acquired defect;
        b) whether it is least as likely as 
not that any currently diagnosed acquired 
disability of the lumbar spine was first 
manifested in service or, alternatively, 
is causally related to event(s) in 
service; 
        c) whether it is least as likely as 
not that degenerative joint disease 
and/or degenerative disc disease of the 
lumbar spine was manifest in service 
and/or whether arthritis was manifest to 
a compensable degree within one year from 
discharge from service; and
        d) whether it is least as likely as 
not that any currently diagnosed 
congenital defect of the lumbar spine was 
aggravated beyond the normal progression 
of the disorder in service, to include as 
a result of traumatic injury?

3.  Schedule the veteran for appropriate 
VA examination or examination in order to 
more accurately determine the current 
severity of his service-connected 
residuals of fracture of the right second 
and left fifth toes.  The claims folder 
must be provided to the examiner for 
review.  All pertinent symptomatology and 
findings should be reported in detail, 
and all appropriate studies (including 
radiographic studies) should be 
performed.  Following completion of the 
requested examination(s), the examiner(s) 
should specifically comment as to whether 
the veteran currently suffers from 
arthritis of his right second and/or left 
fifth toe, and, if so, whether that 
arthritis is as likely as not related to 
his service-connected residuals of 
fracture of those two toes.  All such 
information and opinions, once obtained, 
should be made a part of the veteran's 
claims folder.

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplement Statement of the Case (SSOC) 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


